Citation Nr: 1704678	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969, April 2002 to November 2002, and from January 2005 to March 2006.  The Veteran also had Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned in April 2010.  A transcript of the hearing is of record.  This claim was subsequently remanded by the Board in July 2010, June 2014, and March 2016.  All requested actions completed, the issue is ready for appellate consideration.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. The currently demonstrated sleep apnea is not shown to have been incurred in or aggravated by the Veteran's first period of active service or subsequent Reserve service.

2. There is clear and unmistakable evidence that the Veteran's sleep apnea preexisted his second and third period of active service.

3. There is clear and unmistakable evidence that the Veteran's preexisting sleep apnea was not aggravated beyond its natural progression by an in-service event, injury or illness during his second and third period of active service.

CONCLUSION OF LAW

The Veteran's disability manifested by sleep apnea is not due to disease or injury that was incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including records from the Veteran's Reserve service, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his sleep apnea. 

The Veteran was afforded VA examinations, including in November 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2010 VA examination is adequate to decide the case as it predicated on a full reading of the available service treatment records contained in the Veteran's claims file, reflects consideration all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds compliance with the prior remands.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the July 2010 remand directed that the Veteran be afforded a new examination.  This was provided in November 2010.  All three previous remands directed that the AOJ obtain the Veteran's personnel records from his Reserve service.  In June 2016, VA received a series of the Veteran's Reserve personnel records, including records from the Defense Finance Accounting Service Records (DFAS) Center.  Thus, there has been substantial compliance with prior remand instructions.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran contends that his diagnosed sleep apnea had its onset as a result of his military service, to include service in the United States Army Reserves.  See April 2010 hearing transcript.  In addition, he contends that his periods of active duty from April 2002 to November 2002 and from January 2005 to March 2006 aggravated his preexisting sleep apnea.  

      Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  The term active military, naval, or air service includes the following: active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as active military, naval, or air service, and the appellant would not qualify as a veteran for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Noted means "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304 (b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); 38 U.S.C.A. 
§ 1153.

	History

In his April 2010 hearing, the Veteran claims he developed sleep apnea during his reservist service.  He initially testified that he first noticed symptoms in the 1980s.  Later, when asked to specify, he testified that his sleep apnea symptoms began in the 1990s.  

The earliest diagnosis of sleep apnea of record is from an October 1997 polysomnogram.  The privately conducted sleep study revealed evidence of mild obstructive sleep apnea and hypopnea as manifested by an apnea/hypopnea index of 17.  A mild REM and positional relationship was noted.  Light snoring was recorded when the Veteran slept in a supine position only.  Service treatment records from before this diagnosis, to include records from the Veteran's initial period of active duty from February 1966 to December 1969, are silent for any reports of snoring, fatigue, or any other symptoms commonly attributable to a sleep disorder.  The record documents that the Veteran subsequently underwent a uvulopalatoplasty to treat his recent diagnosis in May 1998.    

Subsequent service treatment records from the Veteran's Reserves unit documents a diagnoses of borderline possible sleep apnea.  See August 1998 treatment note.  

An April 2001 report of a medication examination is silent for any indication of frequent trouble with sleeping.  In a July 2002 report of medical history, the Veteran indicated that he did not have trouble sleeping, but his history of a uvulopalatoplasty was noted.  

The Veteran underwent another polysomnogram in December 2004.  As with the October 1997 test, this test revealed mild obstructive sleep apnea.  The overall Apnea/Hypopnea Index was 12.  

In a February 2006 post deployment assessment, the Veteran reported still feeling tired after sleeping.  He indicated that he developed this difficulty during his deployment from January 2005 to March 2006.  However, in a July 2006 report of medical history, the Veteran indicated that he had no frequent trouble with sleeping.  He again affirmed this in a September 2008 report of medical history.  

VA first provided the Veteran an examination for his claim in May 2008.  Noting the 1997 and 2004 polysomnogram, the examiner reached an impression of sleep apnea.  The Board notes the examiner concluded that the condition was diagnosed in 1998.  However, the actual date of the Veteran's first diagnosis was in October 1997.  Presenting for his clinical interview, the Veteran indicated that he was "doing fairly well".  He continued to be in the service at that time.  Regarding the condition's etiology, the examiner concluded that the Veteran's sleep apnea was not resolved by the May 1998 uvulopalatoplasty and that his current condition is related to the sleep apnea condition in service.  

This opinion is inadequate.  As noted above, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or injury incurred or aggravated in the line of duty while performing INACDUTRA.  Here, no finding was made as to whether the Veteran's diagnosis occurred as a result of or had onset in a period of ACDUTRA or INACDUTRA.  

Next, of record is a February 2009 private assessment from Dr. J.A.B.  No etiological opinion was provided.  However, Dr. J.A.B. noted a diagnosis in early 1998 after a polysomnogram.  Per the Veteran's description, he continued to have obstructive sleep apnea.  No repeat polysomnogram had been provided at that time.  Dr. J.A.B. found that the Veteran suffered from ongoing obstructive sleep apnea.  

VA provided another examination for the Veteran's claim in November 2010.  The examiner noted that the Veteran was deployed in 2002 and in 2005, noting that the Veteran first had sleep apnea while he was in the Reserves, not during active duty.  During the clinical interview, the Veteran admitted to the examiner that his sleep apnea occurred at the time he was in the Reserves, and not in active duty.  Regarding his present symptoms, the Veteran described being able to sleep easily at night, only waking up frequently to use the restroom.  The examiner concluded that the Veteran's sleep apnea was a preexisting problem which occurred during his period of service in the Reserves before his 2002 and 2005 deployments. 

The examiner further opined that there was no aggravation of sleep apnea during the Veteran's deployments as the only symptom during service was snoring and the December 2004 polysomnogram showed a normal Apnea/Hypopnea Index of 12.  

	Analysis

As noted previously, the Veteran is claiming entitlement to service connection on two theories of entitlement.  First, he contends that sleep apnea had its onset as a result of his military service, to include service in the United States Army Reserves.  He also contends that that his periods of active duty from April 2002 to November 2002 and from January 2005 to March 2006 aggravated the preexisting sleep apnea.  

First, the Board notes that a present disability is shown.  See November 2010 VA examination confirming a diagnosis of sleep apnea.  The present disability element of service connection is met.  

The Veteran does not contend nor does the evidence show that his sleep apnea was incurred in or aggravated by his first period of active service from February 1966 to December 1969.  Instead, the evidence first shows a diagnosis of sleep apnea in October 1997, during Reserve service.  However, the Board is unable to find that the Veteran's sleep apnea is related to his military service, including periods of ACDUTRA.  A review of personnel records received in June 2016, to include DFAS records, shows that the Veteran did not have a period of ACDUTRA or INACDUTRA in the month of October 1997.  The evidence also does not show that sleep apnea was aggravated by the Veteran's Reserve service.  As such, the Veteran's diagnosis of sleep apnea is not a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA or any period of INACDUTRA.  Service connection is thus not warranted for sleep apnea on this basis.  

Based upon the evidence of record, the Board finds that sleep apnea clearly and unmistakably existed prior to the Veteran's second and third period of active service, but was not aggravated beyond its natural progression by an in-service event, injury or illness.  The Board finds the November 2010 VA examiner's opinion is persuasive that the Veteran's sleep apnea clearly and unmistakably existed prior to the second and third period of active service but was not aggravated by such service as there was no increase in the disability.  The November 2010 VA examiner based the opinion on medical principles and applied them to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's disorder, history and relevant longitudinal complaints in proffering the opinion.  The Board places significant weight on the findings of the November 2010 examination in determining that the Veteran's sleep apnea was not aggravated by periods of active duty from April 2002 to November 2002, and from January 2005 to March 2006.  

In making this finding, the Board acknowledges the Veteran's report of feeling tired after sleeping in a February 2006 post deployment assessment.  However, these complaints did not persist in subsequent reports by the Veteran in July 2006 and September 2008.  Further, in subsequent examinations, the Veteran speculated that the source of his daytime fatigue was the need to take frequent bathroom trips during the night, not his sleep apnea.  Regardless of the Veteran's statements, the weight of the competent and probative medical evidence weighs against a finding that the Veteran's sleep apnea was aggravated beyond its natural progression during periods of active duty beginning in 2002 and in 2005.  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran testified in the April 2010 hearing that he noticed symptoms such as inattention, sleeplessness, and high blood pressure, and that he believed his sleep apnea had onset earlier in his reservist service and was aggravated during his later periods of active duty.

In this regard, the Veteran's statements that he experienced the abovementioned symptoms are competent and credible.  However, the Veteran's lay statements to this extent are outweighed by the more probative VA examiner's opinion.  The opinion is based on the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's sleep apnea as well as consideration of all relevant lay and medical evidence of record. 

Further, to the extent the Veteran's lay assertions relate to complex medical matters, they are beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Specialized training is required for a determination as to causation on these matters and is therefore not susceptible of lay opinion.  In this regard, medical professionals have greater skill.  

Finally, the Veteran's sleep apnea is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303 (b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In short, the preponderance of evidence is against a finding that the Veteran's diagnosed sleep apnea had onset in a period of ACDUTRA, a period of active duty, or was otherwise aggravated by a period of service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


